DETAILED ACTION
This Office action is in response to the Election filed on 09 March 2022. Claims 1-20 are pending in the application. Claims 1, 10, and 17 are independent.

                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, on which claims 1-9 are readable, in the reply filed on 09 March 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has failed to properly identify species and failed to properly support a
species restriction requirement.  This is not found persuasive because although Applicant has alleged that the Examiner’s restriction requirement is improper, Applicant has failed to explain why Species I, II, and II are NOT patentably distinct, why Species I, II, and II are NOT mutually exclusive, or that there would NOT be a serious search burden on the Examiner if restriction were not required. 
First, Applicant has argued that the restriction requirement fails to properly identify the asserted species. Applicant has argued that the details of the restriction indicate the features of the claims, rather than features of the disclosure, to identify the species. Applicant’s disclosure includes not only the specification but also the claims. In identifying the species, the Examiner has identified the species by distinguishing features from the specification, as well as the associated claims. Admittedly, identifying species solely by the claims is not proper, however, in this case the Examiner identified the species by the distinguishing characteristics, including the appropriate paragraph in the specification as well as the claims upon which each species is readable. Species I is disclosed in Applicant’s specification in paragraph [0059]: “he embodiments of the present disclosure as illustrated in Figure 1 through Figure 28B describe a patterning process used to precisely pattern a work function layer. The patterning process may utilize a first hard mask layer over the work function layer, and a photoresist over the first hard mask layer, wherein the photoresist may include a bottom anti-reflective coating (BARC) layer, a second hard mask layer, and a photoresist layer.” Species II is disclosed in paragraph [0061] of Applicant’s specification: “In accordance with yet another embodiment, a method includes depositing a gate dielectric layer over a semiconductor substrate; depositing a first work function layer over the gate dielectric layer; depositing a first hard mask layer over the first work function layer, the first hard mask layer including aluminum oxide; depositing a bottom anti-reflective coating (BARC) layer over the first work function layer; patterning the BARC layer; etching a portion of the first hard mask layer and a portion of the first work function layer to expose a portion of the gate dielectric layer, where during the etching the BARC layer is used as a mask; and depositing a second work function layer over the exposed portion of the gate dielectric layer.” Species III is disclosed in Applicant’s specification in paragraph [0062]: “In accordance with yet another embodiment, a method includes depositing a first work function layer over a semiconductor fin; depositing a first hard mask layer over the first work function layer, the first hard mask layer including a first material; forming a bottom anti- reflective coating (BARC) layer over the first hard mask layer; depositing a second hard mask layer over the BARC layer; performing an etching process that uses positive ions to remove portions of the BARC layer, where during the etching process the positive ions of the etching process experience a repulsive force from the first material; removing a portion of the first hard mask layer to expose a portion of the first work function layer; and removing the portion of the first work function layer through the first hard mask layer. In an embodiment, removing the portion of the first work function layer exposes a portion of a gate dielectric layer that underlies the first work function layer. In an embodiment, the method further includes depositing a second work function layer over the first work function layer, through the first work function layer, and over the portion of the gate dielectric layer.” Clearly, the Examiner has not relied solely on the claims to identify the identified species, but has also relied on portions of Applicant’s specification to identify the species.  Moreover, Applicant has disclosed that that these species are different embodiments. Thus, the restriction requirement properly identified the species.
Second, Applicant has argued that the restriction requirement fails to support a species restriction. Admittedly, a proper species restriction requires a two-prong test for distinctness: (i) each species must be mutually excluded as claimed AND (ii) the species, as claimed, are not obvious variants of each other. First, as noted above Applicant has failed to demonstrate how the species, as claimed, are NOT mutually exclusive or are NOT obvious variants of each other. As noted in the restriction requirement, the species are independent or distinct because Species | uses a different mask for etching the first work function layer and the first hard mask layer than Species II and Species Ill, and Species Ill requires performing an etching process that uses positive ions to remove portions of the BARC layer, where during the etching process the positive ions of the etching process experience a repulsive force from the first material of the first hard mask layer, which is not required in the method of Species | or Species II. Therefore, the species are distinct, as provided in the restriction requirement. Therefore, the restriction clearly supports the species restriction.
Applicant has further argued that the restriction fails to demonstrate a serious search burden. As noted above, Species III requires performing an etching process which uses positive ions to remove portions of the BARC layer, where during the etching process the positive ions of the etching process experience a repulsive force from the first material of the first hard mask layer, which is not required in the method of Species | or Species II. Clearly, a search for Species I and Species II would not require a search for this etching process. Therefore, the examiner would have to search multiple classes/subclasses based on the particular claimed features noted above, precipitating different prior art issues (35 U.S.C. 102/103), different search strings, different areas of NPL, and the like. Furthermore, there may be different issues with 35 U.S.C. 112 with each of the claimed distinct species. Thus, there would be a serious burden upon the Examiner if all species were examined together.
Furthermore, as set forth in the restriction requirement, should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species. Applicant has failed to  submit evidence or identify such evidence now of record showing the identified species to be obvious variants or clearly admit on the record that this is the case. Rather, Applicant has argued that the restriction requirement was improper, since the Examiner failed to properly identify the species and failed to properly support a species restriction requirement. However, as set forth above, the species restriction requirement Did properly identify the species and did provide reasons to properly support the species restriction requirement. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Li, US 2018/0122806.
Li discloses a method of forming a semiconductor device, shown in Figs. 2-12, the method comprising: 
depositing a first work function layer 204 over a gate dielectric layer 203, see Fig. 2 and paragraph [0036]-[0040]; 
forming a first hard mask layer 301/302 over the first work function layer 204, see Fig. 3 and paragraph [0046]; 
forming a photoresist mask 401 over the first hard mask layer 301/302, wherein forming the photoresist mask 401 comprises depositing a bottom anti-reflective coating (BARC) layer over the first hard mask layer 301/302, see Fog. 4 and paragraph [0047]; 
etching a portion of the BARC layer 401, see Fig. 5 and paragraph [0048]; 
etching a portion of the first hard mask layer 301/302 using the BARC layer as a mask, see Fig. 6 and paragraph [0049]; 
etching a portion of the first work function layer 204 to expose a portion of the gate dielectric layer 203 through the first hard mask layer 301/302 and the first work function layer 204, as shown in Figs 7-9 and paragraph [0051]; 
removing the first hard mask layer, see Fig. 10 and paragraph [0052]; and 
depositing a second work function layer 1101/1201 over the first work function layer 204and over the portion of the gate dielectric layer 203, see Fig. 11 and paragraph [0055].
With respect to claim 4, Li discloses that the forming the first hard mask layer 301/302 comprises depositing an oxide having a thickness in a range of 8 A to 20 A, see paragraph [0046].  
With respect to claim 8, in the method of Li, the first work function layer 204 is a p-type work function layer (see paragraph [0040]) and the second work function layer 1201 is an n-type work function layer (see paragraphs [0055] and [0056]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, as applied to claim 1 above, and further in view of Furusawa et al., US 2004/0048203.
Li is applied as above. Li lacks anticipation of forming the first hard mask layer comprises depositing a material that accumulates positive charge on exposed surfaces of the material, as required in dependent claim 2, and of the first hard mask layer comprising aluminum oxide. Furusawa et al. disclose that silicon oxide and aluminum oxide are functionally equivalent hard mask material, see paragraph [0009]. In light of the disclosure of Furusawa et al., it would have been obvious to the skilled artisan that aluminum oxide could be used as the material of hard mask layer 301. Using aluminum oxide as the hard mask layer 301 in the known method of Li would comprise depositing a material that accumulates positive charge on exposed surfaces of the material, as required in dependent claim 2.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806, as applied to claim 1 above, further in view of Huang et al., US 2015/0056813.
Li is applied as above. Li discloses in paragraph [0047] that the photoresist mask 401 may include a photoresist, the bottom of the photoresist may have a bottom anti reflective coating (BARC) and the top of the photoresist may have a top anti reflective coating (TARC). Huang et al. disclose that silicon oxide can be used as an anti-reflective coating. In light of the disclosure of Huang et al., it would have been obvious that the top anti-reflective coating (TARC) layer in the known method of Li could comprise silicon oxide, which is the same material composition as hard mask layer 301.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806.
With respect to claim 7, Li discloses etching the portion of the first work function layer 204 comprises a wet etch process, see paragraph [0051]. However, Li fails to disclose using the BARC layer as a mask during the wet process. However, it would have been obvious to the skilled artisan that the photoresist mask 401 could have remained in place until after the removal of the first work function layer 204.to protect the PMOS region during the etching process used to remove the  the first hard mask layer 301/302 and the first work function layer 204.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2018/0122806. 
In the method of Li, the first work function layer 204 is a p-type work function layer (see paragraph [0040]) and the second work function layer 1201 is an n-type work function layer (see paragraphs [0055] and [0056]). Although Li teaches that the second the second work function layer 1101 is a p-type work function layer, Li lacks anticipation of the first work function layer being an n-type work function layer. However, it would have been within the purview of the skilled artisan to deposit the first work function layer 204 as an n-type work function layer and to subsequently remove the n-type work function layer from the PMOS region and to then deposit the p-type work function layer 1101, as shown in Fig. 11. Therefore, it would have been obvious to the skilled artisan that the first work function layer 204 could have been an n-type work function layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating a semiconductor device having a work function layer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822